 Case 89-00964             Doc 358        Filed 07/21/21 Entered 07/21/21 12:20:00                     Desc Main
                                           Document     Page 1 of 1




SIGNED THIS 21st day of July, 2021


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




                                    UNITED STATES BANKRUPTCY COURT
                                      WESTERN DISTRICT OF VIRGINIA



 In re:    VIRGINIA-CAROLINA FINANCIAL                       )     Case No.     89-00964
           CORP                                              )
                                                             )
           Debtor(s)                                         )     Chapter:    7


                           ORDER GRANTING APPLICATION FOR PAYMENT OF
                                       UNCLAIMED FUNDS



        On June 25, 2021, an application was filed for the Claimant(s), LUETTA BEACH, for payment of
unclaimed funds deposited with the Court, pursuant to 11 U.S.C. § 347(a). The application and supporting
documentation establish that the Claimant(s) is/are entitled to the unclaimed funds; accordingly, it is hereby

         ORDERED that, pursuant to 28 U.S.C. § 2042, the sum of $ 1,072.76 held in unclaimed funds be made
payable to LUETTA BEACH and be disbursed to the payee at the following address:
475 LAKE SUZANNE DR
LAKE WALES, FL 33859


          The Clerk will disburse these funds not earlier than 14 days after entry of this order.


                                               ***END OF ORDER***




B1340_GrantUnClmdFunds
